Case 1:18-cr-20668-DMM Document 413 Entered on FLSD Docket 11/15/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-20668-CR MIDDLEBROOKS

UNITED STATES OF AMERICA,
Plaintiff,

vs.

BYRAMJI MONECK JAVAT,
LUIS ALBERTO SOTO,
SUNIL CHOPRA,
WILLIAM ARMANDO and
EMANUEL GEORGE DASKOS,
Defendant(s)
/

 

ORDER SETTING SENTENCING HEARING
THIS MATTER comes before the Court pursuant to the Parties Joint Motion to Continue
Sentencing Hearing and the Parties request to have all defendants sentenced at the same time.
After reviewing the notices of unavailability filed by the Government, Defendants Javat, Soto
and Armando, the Sentencings for all defendants is hereby set for MONDAY, DECEMBER 16,
2019 at 10:00 am before the undersigned in Miami. The Court has set aside 4 hours for this

hearing.

 
  

DONE AND ORDERED at Miami, Florida this 15" day o

 

“onald M. Middlebrooks
United States District Judge

cc: Counsel of Record
